Examiner’s Amendment/Comment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Cancel claims 18-20.

This examiner’s amendment cancels the claims non-elected without traverse.
The prior art does not disclose or suggest independent claims 1 and 12 as a whole.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814